
	
		I
		112th CONGRESS
		1st Session
		H. R. 2212
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Conyers
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To secure the Federal voting rights of persons who have
		  been released from incarceration.
	
	
		1.Short titleThis Act may be cited as the
			 Democracy Restoration Act of
			 2011.
		2.FindingsThe Congress makes the following
			 findings:
			(1)The right to vote
			 is the most basic constitutive act of citizenship. Regaining the right to vote
			 reintegrates offenders into free society, helping to enhance public
			 safety.
			(2)Article I, section
			 4 of the Constitution of the United States grants Congress ultimate supervisory
			 power over Federal elections, an authority which has repeatedly been upheld by
			 the Supreme Court.
			(3)Basic
			 constitutional principles of fairness and equal protection require an equal
			 opportunity for Americans to vote in Federal elections. The right to vote may
			 not be abridged or denied by the United States or by any State on account of
			 race, color, gender or previous condition of servitude. The 14th, 15th, 19th,
			 24th, and 26th Amendments to the Constitution empower Congress to enact
			 measures to protect the right to vote in Federal elections.
			(4)There are three
			 areas where discrepancies in State laws regarding felony convictions lead to
			 unfairness in Federal elections: (A) There is no uniform standard for voting in
			 Federal elections which leads to an unfair disparity and unequal participation
			 in Federal elections based solely on where a person lives; (B) laws governing
			 the restoration of voting rights after a felony conviction vary throughout the
			 country and persons in some States can easily regain their voting rights while
			 in other States persons effectively lose their right to vote permanently; and
			 (C) State disenfranchisement laws disproportionately impact racial and ethnic
			 minorities.
			(5)Disenfranchisement
			 results from varying State laws that restrict voting while under some form of
			 criminal justice supervision or after the completion of a felony sentence in
			 some States. Two States do not disenfranchise felons at all (Maine and
			 Vermont). Forty-eight States and the District of Columbia have
			 disenfranchisement laws that deprive convicted offenders of the right to vote
			 while they are in prison. In 35 States, convicted offenders may not vote while
			 they are on parole and 30 of these States disenfranchise felony probationers as
			 well. In 10 States, a conviction can result in lifetime
			 disenfranchisement.
			(6)An estimated
			 5,300,000 Americans, or about 1 in 41 adults, currently cannot vote as a result
			 of a felony conviction. Nearly 4,000,000 (74 percent) of the 5,300,000
			 disqualified voters are not in prison, but are on probation or parole, or are
			 ex-offenders. Approximately 2,000,000 of those individuals are individuals who
			 have completed their entire sentence, including probation and parole, yet
			 remain disenfranchised.
			(7)In those States
			 that disenfranchise ex-offenders, the right to vote can be regained in theory,
			 but in practice this possibility is often granted in a nonuniform and
			 potentially discriminatory manner. Offenders must either obtain a pardon or
			 order from the Governor or action by the parole or pardon board, depending on
			 the offense and State. Offenders convicted of a Federal offense often have
			 additional barriers to regaining voting rights.
			(8)State
			 disenfranchisement laws disproportionately impact racial and ethnic minorities.
			 Eight percent of the African-American population, or 2,000,000
			 African-Americans, are disenfranchised. Given current rates of incarceration,
			 approximately one in three of the next generation of African-American men will
			 be disenfranchised at some point during their lifetime. Hispanic citizens are
			 also disproportionately disenfranchised based upon their disproportionate
			 representation in the criminal justice system.
			(9)Disenfranchising
			 citizens who have been convicted of a felony offense and who are living and
			 working in the community serves no compelling State interest and hinders their
			 rehabilitation and reintegration into society.
			(10)State
			 disenfranchisement laws can suppress electoral participation among eligible
			 voters by discouraging voting among family and community members of
			 disenfranchised persons. Future electoral participation by the children of
			 disenfranchised parents may be impacted as well.
			(11)The United States is the only Western
			 democracy that permits the permanent denial of voting rights to individuals
			 with felony convictions.
			3.Rights of
			 citizensThe right of an
			 individual who is a citizen of the United States to vote in any election for
			 Federal office shall not be denied or abridged because that individual has been
			 convicted of a criminal offense unless such individual is serving a felony
			 sentence in a correctional institution or facility at the time of the
			 election.
		4.Enforcement
			(a)Attorney
			 generalThe Attorney General may, in a civil action, obtain such
			 declaratory or injunctive relief as is necessary to remedy a violation of this
			 Act.
			(b)Private right of
			 action
				(1)A
			 person who is aggrieved by a violation of this Act may provide written notice
			 of the violation to the chief election official of the State involved.
				(2)Except as provided
			 in paragraph (3), if the violation is not corrected within 90 days after
			 receipt of a notice under paragraph (1), or within 20 days after receipt of the
			 notice if the violation occurred within 120 days before the date of an election
			 for Federal office, the aggrieved person may, in a civil action, obtain
			 declaratory or injunctive relief with respect to the violation.
				(3)If the violation
			 occurred within 30 days before the date of an election for Federal office, the
			 aggrieved person need not provide notice to the chief election official of the
			 State under paragraph (1) before bringing a civil action to obtain declaratory
			 or injunctive relief with respect to the violation.
				5.Notification of
			 restoration of voting rights
			(a)State
			 notification
				(1)NotificationOn
			 the date determined under paragraph (2), each State shall notify in writing any
			 individual who has been convicted of a criminal offense under the law of that
			 State that such individual has the right to vote in an election for Federal
			 office pursuant to the Democracy Restoration Act and may register to vote in
			 any such election.
				(2)Date of
			 notification
					(A)Felony
			 convictionIn the case of such an individual who has been
			 convicted of a felony, the notification required under paragraph (1) shall be
			 given on the date on which the individual—
						(i)is
			 sentenced to serve only a term of probation; or
						(ii)is
			 released from the custody of that State (other than to the custody of another
			 State or the Federal Government to serve a term of imprisonment for a felony
			 conviction).
						(B)Misdemeanor
			 convictionIn the case of such an individual who has been
			 convicted of a misdemeanor, the notification required under paragraph (1) shall
			 be given on the date on which such individual is sentenced by a State
			 court.
					(b)Federal
			 notification
				(1)NotificationOn
			 the date determined under paragraph (2), the Director of the Bureau of Prisons
			 shall notify in writing any individual who has been convicted of a criminal
			 offense under Federal law that such individual has the right to vote in an
			 election for Federal office pursuant to the Democracy Restoration Act and may
			 register to vote in any such election.
				(2)Date of
			 notification
					(A)Felony
			 convictionIn the case of such an individual who has been
			 convicted of a felony, the notification required under paragraph (1) shall be
			 given on the date on which the individual—
						(i)is
			 sentenced to serve only a term of probation by a court established by an Act of
			 Congress; or
						(ii)is
			 released from the custody of the Bureau of Prisons (other than to the custody
			 of a State to serve a term of imprisonment for a felony conviction).
						(B)Misdemeanor
			 convictionIn the case of such an individual who has been
			 convicted of a misdemeanor, the notification required under paragraph (1) shall
			 be given on the date on which such individual is sentenced by a State
			 court.
					6.DefinitionsFor purposes of this Act:
			(1)Correctional
			 institution or facilityThe term correctional institution
			 or facility means any prison, penitentiary, jail, or other institution
			 or facility for the confinement of individuals convicted of criminal offenses,
			 whether publicly or privately operated, except that such term does not include
			 any residential community treatment center (or similar public or private
			 facility).
			(2)ElectionThe
			 term election means—
				(A)a general,
			 special, primary, or runoff election;
				(B)a convention or
			 caucus of a political party held to nominate a candidate;
				(C)a primary election
			 held for the selection of delegates to a national nominating convention of a
			 political party; or
				(D)a primary election
			 held for the expression of a preference for the nomination of persons for
			 election to the office of President.
				(3)Federal
			 officeThe term Federal office means the office of
			 President or Vice President of the United States, or of Senator or
			 Representative in, or Delegate or Resident Commissioner to, the Congress of the
			 United States.
			(4)ProbationThe
			 term probation means probation, imposed by a Federal, State, or
			 local court, with or without a condition on the individual involved
			 concerning—
				(A)the individual’s
			 freedom of movement;
				(B)the payment of
			 damages by the individual;
				(C)periodic reporting
			 by the individual to an officer of the court; or
				(D)supervision of the
			 individual by an officer of the court.
				7.Relation to other
			 laws
			(a)State laws
			 relating to voting rightsNothing in this Act shall be construed
			 to prohibit the States from enacting any State law which affords the right to
			 vote in any election for Federal office on terms less restrictive than those
			 established by this Act.
			(b)Certain Federal
			 ActsThe rights and remedies established by this Act are in
			 addition to all other rights and remedies provided by law, and neither rights
			 and remedies established by this Act shall supersede, restrict, or limit the
			 application of the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) or the
			 National Voter Registration Act (42 U.S.C. 1973–gg).
			8.Federal prison
			 fundsNo State, unit of local
			 government, or other person may receive or use, to construct or otherwise
			 improve a prison, jail, or other place of incarceration, any Federal grant
			 amounts unless that person has in effect a program under which each individual
			 incarcerated in that person’s jurisdiction who is a citizen of the United
			 States is notified, upon release from such incarceration, of that individual’s
			 rights under section 3.
		9.Effective
			 dateThis Act shall apply to
			 citizens of the United States voting in any election for Federal office held
			 after the date of the enactment of this Act.
		
